 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11       STEVEN DEON TURNER, JR.,                        Case No. 1:17-cv-01737-AWI-JDP
12                         Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                         THAT THE COURT GRANT DEFENDANTS’
13              v.                                       MOTION TO DISMISS AND DENY ALL
                                                         OTHER PENDING MOTIONS
14       WILLIAM J. SULLIVAN, et al.,                    ECF Nos. 29, 32, 37
15                         Defendants.                   OBJECTIONS DUE IN 14 DAYS
16

17

18
                Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought
19
         under 42 U.S.C. § 1983. This matter is before the court on defendants’ motion to dismiss, ECF
20
         No. 32, plaintiff’s motion to amend, ECF No. 29, and plaintiff’s motion for judgment against
21
         defendants, ECF No. 37. As explained below, defendants’ motion to dismiss is granted,
22
         rendering the other pending motions moot.
23
         I.     Background
24
                Plaintiff alleges retaliation and conspiracy claims against defendants Busby, Johnson,
25
         Gray and Gomez.1 Plaintiff alleges that these defendants acted in concert to create a false
26
         disciplinary charge against him that resulted in the loss of thirty days of credits along with some
27
     1
       Plaintiff’s complaint was screened and allowed to proceed on those cognizable claims, while
28   claims against the other defendants were dismissed. See ECF Nos. 16, 22.

                                                          1
 1       privileges. See ECF No. 23 at 60-62. On October 31, 2017, defendant Gray wrote up a rules

 2       violation report against plaintiff for dangerous contraband. See id. Plaintiff was found guilty of

 3       the disciplinary charge for dangerous contraband at a hearing on November 30, 2017. See id. at

 4       61. This case proceeds on plaintiff’s first amended complaint, ECF No. 23, which he filed on

 5       October 18, 2018. See ECF No. 26. Plaintiff seeks monetary damages and release from prison.

 6       See ECF No. 23 at 12-14. Defendants move to dismiss, arguing that this case is barred by the

 7       favorable termination rule.2 See ECF No. 32-1.

 8       II.    Discussion

 9             A motion to dismiss brought under Rule 12(b)(6) “tests the legal sufficiency” of the

10   complaint, and dismissal is “proper if there is a lack of a cognizable legal theory or the absence of

11   sufficient facts alleged under a cognizable legal theory.” Conservation Force v. Salazar, 646

12   F.3d 1240, 1241-42 (9th Cir. 2011) (internal quotation marks and citations omitted).

13             In Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), the Supreme Court held that to

14   recover damages for “harm caused by actions whose unlawfulness would render a conviction or

15   sentence invalid,” a § 1983 plaintiff must prove that the conviction or sentence was reversed,

16   expunged, or otherwise invalidated. The favorable termination rule laid out in Heck provides that

17   claims that, if successful, would necessarily imply the invalidity of a conviction or sentence, must

18   be brought by way of a petition for a writ of habeas corpus, after exhausting appropriate avenues

19   for relief. See Muhammad v. Close, 540 U.S. 749, 750-51 (2004).

20             “The applicability of the favorable termination rule turns solely on whether a successful
21   § 1983 action would necessarily render invalid a conviction, sentence, or administrative sanction

22   that affected the length of the prisoner’s confinement.” Ramirez v. Galaza, 334 F.3d 850, 856

23   (9th Cir. 2003). In Smithart v. Towery, 79 F.3d 951, 952 (9th Cir. 1996), the court held that, “if a

24   criminal conviction arising out of the same facts stands and is fundamentally inconsistent with the

25   unlawful behavior for which section 1983 damages are sought, the 1983 action must be

26   dismissed.” But if the “action, even if successful, will not demonstrate the invalidity of any
27
     2
       Defendants also argue that plaintiff failed to exhaust his administrative remedies. Because we
28   find grounds for dismissal under Heck, we do not reach the question of administrative exhaustion.

                                                          2
 1   outstanding criminal judgment against the plaintiff, the action should be allowed to proceed, in

 2   the absence of some other bar to the suit.” Heck, 512 U.S. at 487. “In evaluating whether claims

 3   are barred by Heck, an important touchstone is whether a § 1983 plaintiff could prevail only by

 4   negating ‘an element of the offense of which he has been convicted.’” Cunningham v. Gates, 312

 5   F.3d 1148, 1153-54 (9th Cir. 2002) (quoting Heck, 512 U.S. at 487).

 6             Plaintiff seeks to bring a § 1983 suit challenging the alleged conspiracy and retaliation that

 7   led to a loss of good time credits for a disciplinary charge, but his claim is barred by Heck v.

 8   Humphrey. Here, if the court rules that plaintiff’s rights were violated by defendants’ conspiracy

 9   and retaliation, the ruling would imply that his conviction for the disciplinary charge is invalid.

10   See Heck, 512 U.S. at 487. Therefore, plaintiff’s complaint must be dismissed unless he can

11   demonstrate that his conviction for the disciplinary charge has been invalidated. See id. Plaintiff

12   has failed to demonstrate that his conviction has been invalidated. Therefore, this civil rights case

13   is barred by the favorable termination rule.

14    III.      Findings and Recommendations

15              Plaintiff’s case is barred by the favorable termination rule. We recommend that:

16           1. Defendants’ motion to dismiss, ECF No. 32, be granted;

17           2. All other motions, ECF Nos. 29, 37, be denied as moot; and

18           3. This case be dismissed without prejudice.

19             These findings and recommendations are submitted to the U.S. district judge presiding

20   over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within 14 days of the service
21   of the findings and recommendations, the parties may file written objections to the findings and

22   recommendations with the court and serve a copy on all parties. That document must be

23   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The presiding

24   district judge will then review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

25
     IT IS SO ORDERED.
26
27
     Dated:       June 20, 2019
28                                                        UNITED STATES MAGISTRATE JUDGE

                                                          3
